Exhibit 10.12

 

Axcelis Technologies, Inc.
Executive Officer Cash Compensation at March 1, 2006

 

Base Salaries and Bonus Opportunities. Other than in the case of Mary G. Puma,
Axcelis Technologies, Inc. (the “Company”) has not entered into any written
agreements with its executive officers addressing the amount of base salary or
bonus opportunity due to the executive. The Company’s Employment Agreement with
Ms. Puma is filed as Exhibit 10.14 to this Form 10-K (incorporated by reference
to Exhibit 10.5 to the Company’s Registration Statement on Form S-1
(Registration No. 333-36330)). The Company maintains that all executive
officers, other than Ms. Puma, are employees at will and that the Company has no
obligation to pay base salary or bonuses, other than amounts accrued for
services rendered prior to termination of employment and other than in
circumstances where the Change of Control Agreements described below are
applicable.

 

In the course of the employment relationship with each executive officer, the
Company communicates to executive officers the amount of base salary and a
target bonus opportunity approved by the Compensation Committee of the Board of
Directors, which compensation is subject to change in the discretion of the
Compensation Committee of the Board of Directors. In establishing this cash
compensation, the Compensation Committee applied its compensation philosophy to
provide base salaries and target bonus compensation within the 50th percentile
of such categories of compensation paid by similar companies for comparable
positions, based on market benchmarking data compiled by external consulting
firms

 

The following table sets forth the annual base salary and annual target bonus
opportunity under the 2006 Axcelis Team Incentive Plan as communicated to the
executive officers of the Company as in effect on March 1, 2006:

 

Executive Officer

 

Title

 

Base Salary

 

ATI Target as
a % of Base
Salary

 

Mary G. Puma

 

President and Chief Executive Officer

 

$

500,000

 

100

%

Lynnette C. Fallon

 

Executive VP HR/Legal and General Counsel

 

$

305,000

 

60

%

Stephen G. Bassett

 

Executive VP and Chief Financial Officer

 

$

276,000

 

60

%

Marc S. Levine

 

Senior VP, Product Development

 

$

250,000

 

50

%

Matthew Flynn

 

Senior VP, Global Customer Operations

 

$

275,000

 

50

%

Kevin Brewer

 

Senior VP, Manufacturing Operations

 

$

250,000

 

50

%

Donald Palette

 

Senior VP, Finance and Controller

 

$

215,000

 

40

%

Craig Halterman

 

Senior VP, Chief Information Officer

 

$

224,500

 

40

%

Mark Namaroff

 

Senior VP, Marketing

 

$

205,000

 

40

%

 

 

 

 

 

 

 

 

 

The Axcelis Team Incentive Plan for Executive Officers is filed as Exhibit 10.3
to this Form 10-K (incorporated by reference to Exhibit 10.1 to the Company’s
Report on Form 8-K filed with the Commission on February 6, 2006).

 

A description of the implementation of such plan for the fiscal year ending
December 31, 2006 was described in the Company’s Report on Form 8-K filed with
the Commission on February 6, 2006).

 

--------------------------------------------------------------------------------


 

Other Compensation Plans. Executives also participate in benefit plans available
to all employees, including an Internal Revenue Code Section 401(k) plan, under
which the Company made a matching contribution to each participant in 2005, the
2000 Stock Plan and the Employee Stock Purchase Plan, an Internal Revenue Code
Section 423 plan which allows employees to purchase Axcelis shares through
salary deductions. The 2000 Stock Plan is filed as Exhibit 10.1 to this Form
10-K (incorporated by reference to Exhibit 10.2 to the Company’s Report on Form
8-K filed June 28, 2005). The Employee Stock Purchase Plan, as amended through
May 12, 2005, is filed as Exhibit 10.2 to this Form 10-K (incorporated by
reference to Exhibit 10.1 to the Company’s Report on Form 10-Q for the quarter
ended September 30, 2005). Other than a tax and financial planning reimbursement
program capped at $5,500 per year, Axcelis offers no material executive
perquisites.

 

Change of Control Agreements. The Company has entered into a Change of Control
Agreement with each of our executive officers, including Ms. Puma, to provide
that severance compensation will be paid in a lump sum within 30 days of a
covered termination following a change in control, as defined in the agreement.
These Change of Control Agreements provide that executive officers are entitled
to severance compensation in the event there is both (1) a change in control and
(2) a termination of employment within three years of that change in control for
reasons other than voluntary resignation, cause, death or disability. Under the
Change of Control Agreement, a resignation by an officer for reasons of a
demotion or reduction in compensation, benefits or position is a termination by
us and is not a voluntary resignation.

 

If severance compensation is payable, it would consist of a cash payment equal
to the sum of (a) the Company’s accrued obligations for base pay and incentive
compensation and (b) the amount determined by multiplying the executive’s then
salary and average bonus by three. For this purpose, an executive’s average
bonus is his or her current bonus opportunity multiplied by the average of the
individual performance scores given to the executive in the last three years,
but without taking into account company performance scores. In the event such
severance is payable, all unvested restricted stock units and options held by
the executive will become vested until termination or expiration in accordance
with their terms. We will also reimburse the executive for the effects,
including federal, state and local income tax consequences, of any excise tax
due on severance compensation.

 

In these agreements, the executives have agreed not to be engaged by, or own,
any business competing with any of the businesses conducted by the Company for a
period of 12 months following any termination of employment (whether or not
following a change of control). The executive also agreed not to solicit
employees of the Company to leave employment with the Company or solicit or
induce customers of the Company to cease doing business with the Company, during
such period.

 

The form of Change of Control Agreement currently in effect between the Company
and each of its executive officers is filed as Exhibit 10.5 to this Form 10-K
(incorporated by reference to Exhibit 10.1 to the Company’s Report on Form 10-Q
for the quarter ended June 30, 2005).

 

--------------------------------------------------------------------------------